DETAILED ACTION
Claims 1-20, 27, and 38-40 are canceled.  Claims 21, 24, 25, 30, 31, and 36 are amended.  A complete action on the merits of pending claims 21-26 and 28-37 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection can be found in the Non-Final rejection filed 10/6/21.  The applicant has deferred response to the rejection in Applicant’s Arguments filed 12/20/21.
Claim Rejections - 35 USC § 103
Claims 21-26 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sims US 20140025071 (Sims) in view of Dycus et al US 20140228842 (Dycus ‘842), Dycus et al US 20030181910 (Dycus), and Twomey US 20130267951 (Twomey).
Regarding claims 21, 25, 26, 28, 31, 36, and 37, Sims teaches a housing (Fig. 1 housing 412); an elongated shaft extending from the housing (Fig. 1 shaft 416) and defining a lumen therethrough (Fig. 3A); an end effector assembly/jaws (Fig. 1 jaws 430 and 432) disposed at a distal portion of the elongated shaft and configured to deliver electrosurgical energy to tissue (par. [0096]); a knife configured to be received through the lumen defined by the elongated shaft for cutting tissue grasped by the end effector; and a key member having a length greater than an outermost diameter of the elongated shaft (Fig. 13 486 and 499), that opposing ends of the key member extend outwardly from the opposing sides of the outer surface of the elongated shaft to prevent longitudinal movement of the elongated shaft (Figs. 12 and 13) and a spring disposed on the elongated shaft within the housing such that the spring is configured to compress induce movement of the knife to cut the tissue grasped by the end effector (Fig. 15D and par. [0127]).
Sims does not explicitly teach a key slot including a pair of openings defined through opposing sides of an outer surface of the elongated shaft and the key member received through the lumen via the key slot and the key member extends across the entire diameter of the lumen and a spindle disposed on the elongated shaft within the housing at a location proximal to the key slot and the key member, wherein the elongated shaft is configured to rotate relative to the spindle about a longitudinal axis defined by the elongated shaft, and comprising wherein the spindle is disposed on a proximal portion of the elongated shaft and disposed within the annular clearance defined through the proximal wall, the spindle including a distal portion disposed within the cavity distal to the annular clearance defined by the proximal wall and a proximal portion disposed proximal to the annular clearance defined by the proximal wall, wherein the key member is configured to engage at least one of the distal wall of the cavity or the distal portion of the spindle to prevent longitudinal movement of the elongated shaft, further comprising a spring disposed on the elongated, wherein a diameter of the proximal and distal portions of the spindle is greater than a diameter of the annular clearance defined by the proximal wall.
However, Sims teaches using an annular stop member 4150 with projections 4154 that go into locking slots 4711 in the shaft (Figs. 18 and 19a). Further, Sims teaches that the spring 419 is compressed against the wall portion 421 to actuate the knife within the housing (Fig. 15D and par. [0127]) rather than the spindle.
Dycus ‘842, in an analogous device, teaches a wheel 148 that is attached to a shaft via a pin 143 (Figs. 21 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the coupling means of Sims with a key that extends all the way though the lumen as taught by Dycus ‘842.  A slot and pin configuration is known in the art and would yield the predictable result of stopping the device movement.
Dycus ‘842 does not explicitly teach wherein the elongated shaft is configured to rotate relative to the spindle about a longitudinal axis defined by the elongated shaft, and comprising wherein the spindle is disposed on a proximal portion of the elongated shaft and disposed within the annular clearance defined through the proximal wall, the spindle including a distal portion disposed within the cavity distal to the annular clearance defined by the proximal wall and a proximal portion disposed proximal to the annular clearance defined by the proximal wall, wherein the key member is configured to engage at least one of the distal wall of the cavity or the distal portion of the spindle to prevent longitudinal movement of the elongated shaft, further comprising a spring disposed on the elongated, wherein a diameter of the proximal and distal portions of the spindle is greater than a diameter of the annular clearance defined by the proximal wall.
Dycus, in an analogous surgical instrument, teaches a shaft 12 with a gear 52 (Fig. 3) having a proximal and distal portion that have a larger diameter than an elongated portion (Annotated Fig. 4) and an annular clearance with the elongated portion is in (Fig. 6), where the proximal portion of the spindle is outside of the annular clearance and the distal portion is in the annular clearance (Figs. 5A and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the surgical instrument taught by Sims and Dycus ‘842 with a spindle having a distal and proximal portion that are larger in diameter then an elongated portion set in a clearance as taught by gear of Dycus. The combination of the gear of Dycus into the surgical instrument of Sims would aid in the rotational movement of the end effector (Dycus par. [0057]).  The combination would meet the limitations of the key being capable of hitting the wall or the spindle.  This is a functional limitation and because of the sizes of the spindle in Dycus and the key of Sims and Dycus ‘842 the key is capable of hitting the wall or the spindle.
Dycus does not explicitly teach wherein the elongated shaft is configured to rotate relative to the spindle about a longitudinal axis defined by the elongated shaft.
Twomey, in an analogous medical device, teaches where the distal stop is stationary (par. [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the spindle attached to the shaft as taught by Sims, Dycus ‘842, and Dycus with the spindle being stationary as taught by Twomey.  It is seen to preform equally as well and would yield the predictable result of stopping the spring as it compresses.
Regarding claims 22 and 33, Sims teaches wherein the housing defines an interior cavity (Fig. 15A space enclosing 486) defined between a distal wall (Fig. 15A wall by where the shaft exits) and a proximal wall (Fig. 15A wall 421), each of the proximal and distal walls defining an annular clearance therethrough (Fig. 15A).
Regarding claims 23 and 34, Sims teaches wherein a proximal portion of the elongated shaft extends through the annular clearance of each of the proximal and distal walls (Fig. 12).
Regarding claims 24 and 35, The combination of Sims with Dycus teaches wherein the key member is rotatable within the cavity about a longitudinal axis defined by the elongated shaft upon rotation of the elongated shaft about the longitudinal axis (the combination has the stop member held in place with a pin and slot configuration).
Regarding claim 29, Sims teaches wherein the key member is secured within the key slot via a friction fit between the key member and the elongated shaft (par. [0152] the projections 4154 go inward into 4711 they will not fall out because they are going inward from 4150 making it a friction fit).
Regarding claim 30, Sims teaches wherein the key member is received through the lumen via the key slot along an axis defined transverse to a longitudinal axis defined by the elongated shaft (Fig. 18).
Regarding claim 32, Sims teaches wherein the opposing ends of the key member are configured to contact the portion of the housing to prevent distal movement of the elongated shaft along the longitudinal axis (Fig. 12).
Response to Arguments
Applicant’s arguments with respect to claims 21 and 31 have been considered but are moot because the new ground of rejection does not rely on the same combination as in the previous office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794